Title: To Thomas Jefferson from Albert Gallatin, 6 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department 6th June 1804
          
          I have the honour to enclose the copy of a letter written this day to the Marshal of Virginia respecting the application of the Governor of that State whose letter is herewith returned. 
          I have the honour to be with the highest respect Sir Your most obedient Servant
          
            Albert Gallatin
          
        